Exhibit 10.3
FORM OF RESTRICTED STOCK AGREEMENT — EMPLOYEE
NATIONAL DENTEX CORPORATION
Amended and Restated 2001 Stock Plan
Restricted Stock Agreement



Grantee:                                                                       
                    
Date:                                         , 200  
Number of Shares of Restricted Stock:                     

Vesting Criteria:                                                               
                    

                                                            
                    

                                                                       
          



          AGREEMENT dated as of the date set forth above between National Dentex
Corporation, a Massachusetts corporation (the “Company”), and the undersigned
(the “Grantee”), pursuant to the Company’s Amended and Restated 2001 Stock Plan
(the “Plan”), receipt of a copy of which is hereby acknowledged by the Grantee.
Capitalized terms used and not otherwise defined in this Agreement have the
meanings given to them in the Plan.
          WHEREAS the Grantee is an employee of the Company and the Company
desires to reward such individual for his or her services rendered to the
Company by affording him or her the opportunity to acquire, or increase, his or
her stock ownership in the Company.
          NOW, THEREFORE, in consideration of the premises, the parties hereto
mutually covenant and agree as follows:
          1. Grant of Restricted Stock. Pursuant to the Plan and subject to the
restrictions and the terms and conditions set forth therein, which terms and
conditions are incorporated herein by reference, and in this Agreement, the
Company grants to the Grantee and the Grantee accepts the number of shares of
Common Stock, $0.01 par value per share, of the Company set forth above (the
“Restricted Stock”). The term “Restricted Stock” shall include any additional
shares of stock of the Company issued on account of the foregoing shares by
reason of stock dividends, stock splits or recapitalizations (whether by way of
mergers, consolidations, combinations or exchanges of shares or the like).
          2. Restrictions on Stock.
               (a) Until the termination of restrictions as provided in
Section 3 hereof, the Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered except as provided in this Agreement.
               (b) No rights or interests of the Grantee under this Agreement or
under the Plan may be assigned, encumbered or transferred other than (i) to the
extent permitted and in accordance with such

 



--------------------------------------------------------------------------------



 



procedures adopted by the Committee from time to time and (ii) by will or the
laws of descent and distribution. The naming of a Designated Beneficiary does
not constitute a transfer.
               (c) If the Grantee ceases to serve as an employee, director or
consultant of the Company for any reason (voluntary or involuntary), in the
absence of any other provisions prescribed in the vote granting any Restricted
Stock under the Plan or thereafter, such Restricted Stock, to the extent
remaining subject to restrictions, shall immediately be forfeited to the Company
subject to the Company reimbursing the consideration (if any) paid for the
Restricted Stock to the Grantee or to such person(s) to whom the Grantee’s
rights pass by will or by the applicable laws of descent and distribution.
          3. Termination of Restrictions. The shares of Restricted Stock shall
be divided into the number of separate parts, if any, set forth above under
“Vesting Criteria,” and the restrictions set forth in Section 2 hereof shall
terminate in accordance with such Vesting Criteria, so that the restrictions on
all such shares shall have terminated when all Vesting Criteria have been met,
if at all. The achievement of any of the Vesting Criteria (other than the
passage of time) shall be determined by the Committee in its sole discretion.
          4. Rights as Stockholder. Except for the restrictions and other
limitations and conditions provided in this Agreement, the Grantee as owner of
the Restricted Stock shall have all the rights of a stockholder, including but
not limited to the right to receive all dividends paid on such Restricted Stock
and the right to vote such Restricted Stock.
          5. Stock Certificates. Each certificate issued for shares of
Restricted Stock shall be registered in the name of the Grantee and deposited by
the Grantee, together with a stock power endorsed in blank, with the Company and
shall bear the following (or a similar) legend:
          “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in a Plan and an Agreement between the
registered owner and National Dentex Corporation. A copy of such Plan and
Agreement will be furnished to the holder of this certificate upon written
request and without charge.”
          Upon the termination of the restrictions imposed under this Agreement
as to any shares of Restricted Stock, the Company shall return to the Grantee
(or to such Grantee’s legal representative, beneficiary or heir) certificates,
without a legend, for the shares of Common Stock deposited with it pursuant to
this Section 5 as to which the restrictions have terminated.
          6. Tax Withholding. The Grantee shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the Restricted Stock no later than the date
of the event creating the tax liability. The Company and its Affiliates may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind due to the Grantee. In the Committee’s discretion, the minimum tax
obligations required by law to be withheld with respect to the Restricted Stock
may be paid in whole or in part in shares of Common Stock valued at their “fair
market value” (as defined in the Plan) on the date of delivery.
          7. Securities and Other Laws. It shall be a condition to the Grantee’s
right to receive the shares of Restricted Stock hereunder that the Company may,
in its discretion, require (a) that the shares of Restricted Stock shall have
been duly listed, upon official notice of issuance, upon any national securities
exchange or automated quotation system on which the Company’s Common Stock may
then be listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933, as amended (the “Act”), with respect to the shares shall
be in effect, or (ii) in the opinion of counsel for the Company, the proposed
issuance and delivery of the shares to the Grantee shall be exempt from
registration under the Act and the Grantee shall have made such undertakings and
agreements with the Company as the Company may reasonably require, and (c) that
such other steps, if any, as counsel for the Company shall consider necessary to
comply with any law applicable to the issue of such shares by the Company shall
have been taken by the Company or the Grantee, or both. The certificates
representing the shares of

2



--------------------------------------------------------------------------------



 



Restricted Stock may contain such legends as counsel for the Company shall
consider necessary to comply with any applicable law.
          8. Adjustment in Provisions. In the event that there are any changes
in the outstanding Common Stock of the Company by reason of stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other such
transaction affecting the Company’s Common Stock, the divisions of shares of
Restricted Stock into parts, the provisions for termination of restrictions on
parts of Restricted Stock, and any other relevant portions of this Agreement
shall be appropriately adjusted by the Committee, if necessary, to reflect
equitably such change or changes.
          9. Change in Control. In order to preserve Grantee’s rights under this
Agreement in the event of a Change of Control of the Company (as defined in the
Plan), unless otherwise provided for in the vote granting such restricted stock,
all restrictions remaining on any restricted stock (other than any restrictions
the lapse of which is based on factors other than continued service) granted
under the Plan shall lapse without regard to any vesting criteria imposed
pursuant to the Plan or any restricted stock agreement. The Committee in its
discretion may at any time take one or more of the following actions:
(i) provide for the acceleration of any time period relating to the termination
of restrictions set forth in Section 2 hereof, (ii) provide for payment to
Grantee of cash or other property with a fair market value (as determined by the
Company’s Board of Directors) equal to the amount that would have been received
upon the termination of restrictions set forth in Section 2 hereof had such
restrictions terminated upon the Change in Control, provided such amount would
not otherwise have been received by Grantee because of the restrictions set
forth in Section 2, (iii) adjust the terms of this Agreement in a manner
determined by the Committee to reflect the Change in Control, (iv) cause the
Agreement to be assumed, or new rights substituted therefor, by another entity,
or (v) make such other provision as the Committee may consider equitable to
Grantee and in the best interests of the Company.
          10. Notice of Election Under Section 83(b). If the Grantee makes an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
and the regulations and rulings promulgated thereunder, he or she will provide a
copy thereof to the Company within thirty (30) days of the filing of such
election with the Internal Revenue Service.
          11. Amendments. The Committee may amend, modify or terminate this
Agreement, including substituting therefor another Incentive Award (as defined
in the Plan) of the same or a different type, provided that Grantee’s consent to
such action shall be required, unless the Committee determines that the action,
taking into account any related action, would not materially and adversely
affect Grantee.
          12. No Right to Continued Employment. The Grantee shall not be deemed
to have any rights to continued service as an employee, director or consultant
of the Company by virtue of the grant of Restricted Stock. Neither the adoption,
maintenance, nor operation of the Plan nor this Agreement shall confer upon the
Grantee any right with respect to the continuance of his/her service
relationship with the Company or any Related Corporation (as defined in the
Plan).
          13. Decisions by Committee. Any dispute or disagreement that shall
arise under, or as a result of, or pursuant to this Agreement shall be resolved
by the Committee in its absolute and sole discretion, and any such resolution or
any other determination by the Committee under, or pursuant to, this Agreement
and any interpretation by the Committee of the terms of this Agreement or the
Plan shall be final, binding, and conclusive on all persons affected thereby.
          14. Notices. Any notice that either party hereto shall be required or
permitted to give to the other shall be in writing and may be delivered
personally, by facsimile or by mail, postage prepaid, addressed as follows: to
the Company at 2 Vision Drive, Natick, MA 01760, Attention: Treasurer, or at
such other address as the Company by notice to the Grantee may designate in
writing from time to time, and to the Grantee at his or her address as shown
below or at such other address as the Grantee, by notice to the Treasurer of the
Company, may designate in writing from time to time.

3



--------------------------------------------------------------------------------



 



[Signature page — Form of Restricted Stock Agreement (Employee]

          NATIONAL DENTEX CORPORATION    
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

          GRANTEE    
 
       
 
              (Signature)
   
 
       
Name:
       
 
 
 
   
 
  (Print name)    
 
       
Address:
       
 
 
 
   
 
  (Street)    
 
       
 
 
 
   
 
  (Town, State, and Zip Code)    

4